This is an action for damages alleged to have been sustained as the result of failure of defendant to furnish water for the irrigation of plaintiff's lands. From a judgment in favor of defendant on a cross-complaint for the reasonable value of water and other materials furnished, plaintiffs have appealed.
The facts, briefly, are as follows: Appellants were purchasers under contract of certain land, which was within the district served by the respondent irrigation *Page 262 
company. The company had provided a charge of $100 per acre for the water right, which was to be paid off by annual installments of eight per cent of the principal, six per cent being for interest, and two per cent for amortization. Respondent furnished water during 1919, 1920, and a portion of 1921. Demands were made by respondent company to have appellants sign a contract to make payments for the water right, but these were refused. On June 5, 1921, appellants were indebted for water theretofore furnished, and were entitled to some credits for labor performed. The credits, however, were for an amount very much less than the debt due for water. Appellants refused to sign the contract, and no payments were made upon the account then overdue. After due notice, the supply of water was shut off. The trial court made findings of fact in which it found that the contract submitted to appellants for signature was the contract they had agreed to make, and that they had also refused to make any payments for water theretofore supplied them other than the sum of $238.25, a credit for labor; that the reasonable value of the use of the water was $494.91, and that other material had been furnished in the value of $54.68, or a total of $549.59, upon which appellants were entitled to a credit for labor performed in the sum of $238.25, leaving a balance due respondent in the sum of $311.34.
Much of appellants' brief is devoted to the consideration of the question of whether respondent was compelled by law to furnish water to the different water users, and whether it was aquasi public corporation; but, as we view the findings of the trial court, these questions are not necessarily involved in this case.
[1] The court having found that the contract submitted to appellants was in the form that had been *Page 263 
agreed to between the parties, and having also found that appellants were delinquent in the matter of the payment of their bills for water theretofore used, we think the right to refuse to supply further water was one that can properly be exercised, as it was in this case, no matter what rights the public generally may have to require such service. No user of water can refuse to pay his delinquent bills and still demand service.
We have examined the record and find that the evidence preponderates in favor of the court's findings upon all the disputed questions in issue.
The judgment of the trial court is therefore affirmed.
TOLMAN, C.J., HOLCOMB, FULLERTON, and MAIN, JJ., concur.